  Case 20-16567        Doc 69    Filed 11/13/20 Entered 11/13/20 17:54:40            Desc Main
                                  Document     Page 1 of 12



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  IN THE MATTER OF                                 )
                                                   )
   BHF HOUSING GROUP C (LLC)                       )   Chapter 11
  (ERNST),                                         )
                                                   )   Case No. 20-16567
                            Debtor,                )   Hon. Jack B. Schmetterer




                     OBJECTION TO CONFIRMATION OF AUCTION

         This objection to the confirmation of the auction of Portfolio C is brought on behalf of

Ebony Lucas, Kevina Bronaugh, Pat Dowell (3rd Ward Alderman), Leslie Hairston (5th Ward

Alderman), Jeanette Taylor (20th Ward Alderman), Dearborn Realtist Board, and similar situated

real estate investors and community property owners.

         The Better Homes Foundation (“BHF”) Portfolio C was auctioned on November 5, 2020.

The portfolio includes 17 buildings (181 units) in predominately Black neighborhoods in Chicago.

The auction sale process was determined by the debtor and entered into an order by the court. The

process required the sale of the properties as a full portfolio. The bidders at the auction included

two large conglomerate investors who previously owned, and sold properties to, BHF. The

winning bidder at the sale was Saybrook Capital, a California based private equity firm. This

objection is being filed on the following bases:

   (1)      The portfolio sale requirement, created a major barrier that disparately impacted Black,

            local investors by preventing meaningful participation by individuals representative of

            the communities where the properties are located, and resulted in a system by which

            only the large conglomerate, majority owned firms were able to bid;
  Case 20-16567        Doc 69     Filed 11/13/20 Entered 11/13/20 17:54:40             Desc Main
                                   Document     Page 2 of 12



   (2)      The purchase price of the auction was considerably less than offers received for the

            same properties when offered for sale individually. The sale of the properties at a price

            significantly less than what they could have been sold for, if sold separately, results in

            the devaluation of assets in predominately Black neighborhoods and causing an

            irreparable disparate impact;

   (3)      The sale of south side properties to out of state investors has continued to result in a

            disproportionate number of low income housing to be concentrated in those

            communities and cause the dissipation of home ownership opportunities.

         Property ownership is one of the main avenues Americans have for building wealth.

According to the Federal Reserve, there is a long-standing wealth gap between Black and white

households — the median net worth of white families is nearly 10 times that of Black families.

This makes it especially difficult for Black people to purchase real estate.

         As a result of the long history of discrimination against Blacks in real estate, The Fair

Housing Act (“FHA”) provides that, “it shall be unlawful to refuse to sell… or otherwise make

unavailable… a dwelling to any person because of race, color, religion, sex, familial status, or

national origin.” 42 USC Sec. 360(4)(a). Second, it states, “It shall be unlawful for any person or

other entity whose business includes engaging in real estate related transactions to discriminate

against any person in making available such a transaction.” Protections under the FHA extend to

both public and private transactions. In Texas Department of Housing v Inclusive Communities

Project, Inc., the US Supreme Court held that “otherwise make unavailable is of central importance

to the [determination]… that the Fair Housing Act encompasses disparate-impact claims.” 576

US 13-1371, 11 (2015). There, the Court held that “Congress’ use of the phrase ‘otherwise make

available’ refers to the consequences of an action rather than the actor’s intent.” Id at 11.
  Case 20-16567        Doc 69      Filed 11/13/20 Entered 11/13/20 17:54:40              Desc Main
                                    Document     Page 3 of 12



“Recognition of disparate impact claims under the FHA… permits plaintiffs to counteract

unconscious prejudices and disguised animus that escape easy classification as disparate

treatment.” Id.

        There is no doubt that there are Black investors who purchase properties on the south side

of Chicago. There are 1,110 Black members of the Dearborn Realtist Board, Chicago’s oldest

Black real estate trade organization. There are another 170 active investors and members of the

South Side Builders Association. On the south side of Chicago over the past 12 months, 432 multi-

family buildings have sold at an average of $70 per unit and an average marketing time of 67 days.

No one can deny that there is a demand for south side muli- family buildings or that Black investors

participate actively in real estate transaction.

        The case now before the court was not the first time that the BHF buildings were offered

for sale. The initial marketing of the properties for sale occurred due to housing code violations.

The sale was ordered by Circuit Court Judge Leonard Murray. There, the court put protections in

place to ensure local participation and Black representation in the sale and purchase of the

properties. Those protections included ensuring that a local, Black broker was involved on the

listing team and requiring that the buildings be sold to separate investors rather than as a portfolio.

During that process, a Black commercial real estate broker with Marcus and Millichap, Anthony

Hardy, was selected to list the properties. While the properties were listed, Hardy showed the

properties to 47 investors and received 17 cash offers for an average of $63,000 per unit. Before

the offers could be submitted for approval to the court, the instant bankruptcy was filed. Following

the bankruptcy, being fully aware of multiple offers on the buildings by qualified investors, the

debtor requested that the properties be sold as a portfolio, thereby squeezing out the ability of local,

Black investors from participation in the process. No separate communication was sent to the
  Case 20-16567       Doc 69     Filed 11/13/20 Entered 11/13/20 17:54:40             Desc Main
                                  Document     Page 4 of 12



previous bidders on the properties about the auction, and no consideration was given to their

previous offers. None of the offers were presented to the bankruptcy court, even though those

offers were higher per unit than the stalking horse bids submitted to the court.

       In order to establish a disparate impact, a plaintiff must show that an action has “a

disproportionately adverse affect on minorities” that is “otherwise unjustified by a legitimate

rationale.” Ricci v DeStefano, 557 US 559 (2009). After a plaintiff makes a showing of disparate

impact, a defendant must “prove that the challenged practice is necessary to achieve one or more

substantial, legitimate, non-discriminatory interests.” Sec. 100.500(c)(2). Once this is satisfied,

“a plaintiff may prevail by upon proving that the substantial, legitimate, non-discriminatory

interests supporting the challenged practice can be served by another practice that has a less

discriminatory effect.” 100.500(c)(3).

       The auction process started with an opening bid of $5,000,000 and ended with a sales price

of approximately $48,000 per unit. This amount is significantly less than the $63,000 per unit that

the debtor could have sold the buildings for if they had been sold separately. Further, no

consideration in value was given for the buildings, which are located in vastly different

neighborhoods and are in vastly different conditions. For example, while the court refers to the

portfolio as “low income housing,” 4952 S. Vincennes is a 6 unit, new construction, condominium

quality building with roof top decks and duplex units that could create much needed home

ownership opportunities in Bronzeville. Based on Co-Star and MLS reports, units of similar

condition are selling for an average of $150,000 per unit. The lack of participation in the portfolio

sale by the numerous investors in the community; participation by the same 3 majority owned real

estate conglomerates, some of whom previously owned the properties and sold them to the debtor;

and significant undervaluation of the properties, presents a prima facia case of disparate impact.
  Case 20-16567        Doc 69     Filed 11/13/20 Entered 11/13/20 17:54:40               Desc Main
                                   Document     Page 5 of 12



        The value of residential real estate has a heavy influence on the large gaps between race

and wealth. The devaluation of properties in Black neighborhoods has a long history within the

web of systemic racism in America. Perry, Andre, et al. Brookings, 2018, pp. 1–28, The

Devaluation of Assets in Black Neighborhoods. Metropolitan areas with greater devaluation of

black neighborhoods are more segregated and produce less upward mobility for the black children

who grow up in those communities. Id at 3.


        According to The Devaluation of Assets in Black Neighborhoods, supra, if properties in

Black neighborhoods were priced equally as those in white neighborhoods, Black children coming

of age in the 1990s and 2000s would have had much more wealth to draw upon to pay for things

like private schooling, tutoring, travel, and educational experiences, as well as higher education

and greater access to higher scoring schools in the suburbs. Greater property wealth may have also

facilitated higher rates of entrepreneurship among Black parents, which may have positively

affected children. In fact, there is a positive correlation between the valuation of properties in black

neighborhoods and upward mobility of black children whose parents had incomes at the 25th

percent of the national income distribution. In other words, Black children born to low-income

families had higher income as adults if they grew up in a metro area that valued Black property

closer to its observable market characteristics.


        In the case now before the court, there is no clearer showing that the portfolio sales process

had a disproportionately adverse affect on minority investors who were shut of meaningful

participation in the process. Those same investors are again disparately impacted because they

own and live in the communities where the properties are located and are directly impacted by the

devaluation of the properties. The auction process made it so that the properties were unavailable
  Case 20-16567       Doc 69     Filed 11/13/20 Entered 11/13/20 17:54:40             Desc Main
                                  Document     Page 6 of 12



for purchase by qualified, interested individuals who would have community connections and

would have paid more for the properties. Further, there is also no question that the sale of such a

large number of units to one out of state private equity will cause irreparable and long-term damage

to the community. There is no legitimate, non-discriminatory interest that makes a portfolio sale

a necessary requirement. The sale of the properties to one investor does not achieve any substantial

goal, and in fact, it caused the sales to be lower than what they would have been had the properties

been able to purchased individually. The sale actually frustrates the ultimate goal in this case,

which is to ensure that the creditors are made whole.

       It is not in the best interest of the creditors or the community for the court to approve the

sale of Portfolio C. The sale creates a clear disparate impact on the people who live, own, and are

vested in the neighborhoods where the buildings are located. In objecting to the sale, we are not

asking that the court repair the long history of systemic racism that has led to the

disenfranchisement of Blacks in real estate, we are simply requesting that the court not contribute

to it. “Disparate impact liability mandates the removal of artificial, arbitrary, and unnecessary

barriers.” Griggs v Duke Power Co., 410 US 424 (1971). Where a court finds that a practice has

a disparate impact, it is limited to remedial orders consistent with the constitution. Texas Dept. of

Housing, supra at 22. “Remedial orders in disparate impact cases should concentrate on the

elimination of the offending practice that arbitrarily operates invidiously to discriminate on the

basis of race.” Id.

       The objectors have a valid claim of disparate impact which should must be addressed and

redressed by this court. While BHF, this Court, nor the high bidder are the cause of the systemic

racism in America that continually denies Black and minority participation in wealth building

opportunities, the Court has the opportunity remediate the damage caused by the process and avoid
  Case 20-16567       Doc 69      Filed 11/13/20 Entered 11/13/20 17:54:40                Desc Main
                                   Document     Page 7 of 12



further litigation by denying confirmation of the sale and proceeding with the sale in a manner in

which Black people who live, work, and have a vested interest in the neighborhoods where the

properties are located have a valid opportunity to participate in the acquisition of the properties in

the portfolio. Affidavits and letters of objection are attached for the court’s review.

                                                      RESPECTFULLY SUBMITTED,


                                                      By: ________________________
                                                           Ebony Lucas

Ebony Lucas
Attorney No.: 6292082
641 E. Pershing St. Ste. E
Chicago, IL 60653
Telephone: (312) 672-2299
Email elucas@plgesq.com
Case 20-16567   Doc 69   Filed 11/13/20 Entered 11/13/20 17:54:40   Desc Main
                          Document     Page 8 of 12
Case 20-16567   Doc 69   Filed 11/13/20 Entered 11/13/20 17:54:40   Desc Main
                          Document     Page 9 of 12
Case 20-16567   Doc 69   Filed 11/13/20 Entered 11/13/20 17:54:40   Desc Main
                         Document      Page 10 of 12
Case 20-16567   Doc 69   Filed 11/13/20 Entered 11/13/20 17:54:40   Desc Main
                         Document      Page 11 of 12
Case 20-16567   Doc 69   Filed 11/13/20 Entered 11/13/20 17:54:40   Desc Main
                         Document      Page 12 of 12
